Citation Nr: 0946891	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-22 067	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In his July 2007 substantive appeal, the Veteran inquired as 
to whether there was a possibility that his trigger finger 
surgery, left and right rotator cuff surgeries, and hernia 
surgeries were the result of exposure to Agent Orange while 
serving in Vietnam.  These matters are referred to the agency 
of original jurisdiction for appropriate action.  


FINDING OF FACT

The Veteran's service-connected disabilities are not of 
sufficient severity as to prevent him from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1114, 1155 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.16, 4.104, 4.119 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

A letter from the RO dated in August 2006 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his TDIU claim, as well as an explanation of 
what evidence was to be provided by him and what evidence the 
VA would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claim in 
December 2006.  The Board also notes that the VCAA notice was 
up-dated in February 2007.  Thereafter, the Veteran was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  This cured any notice defects before the agency of 
original jurisdiction (AOJ) readjudicated the case by way of 
a supplemental statement of the case issued in July 2009.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, 
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained.  His 
available post-service treatment records have also been 
obtained, including recent VA and private treatment records.  
The Veteran has had VA examinations.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  




Criteria & Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose 4 Vet. App. at 363. 

The Board has reviewed the file and considered the Veteran's 
medical history.  See 38 C.F.R. § 4.1 (2009).  Service 
connection is in effect for coronary artery disease, rated 60 
percent disabling, and diabetes mellitus, type II, rated 20 
percent disabling.  Thus, the Veteran's combined evaluation 
under 38 C.F.R. § 4.16(a) is 70 percent, thus the percentage 
criteria listed in this provision are met.  Thus, the 
question remains whether the Veteran's service-connected 
disabilities preclude employment.

In June 2005, the Veteran was seen by heart specialist, A. E. 
C., M.D.  The conclusion was that the Veteran had coronary 
artery disease, clinically with angina, although he had 
excellent exercise capacity on treadmill testing.  Treatment 
options were discussed.  There was no opinion as to the 
Veteran's ability to work.  The Veteran was admitted to a 
private hospital in late July 2005 and early August 2005, for 
angina pectoris.  The final diagnosis was coronary 
atherosclerosis of native coronary artery.  Other diagnoses 
included sleep apnea, diabetes mellitus, hyperlipidemia, and 
hypertension.  A percutaneous transluminal coronary 
angioplasty was performed with a stent to the right coronary 
artery.  Discharge directions included a temporary 
restriction on driving.  Notes from private physician, C. A. 
R., D.O., cover the period from June to December 2005.  They 
show treatment for various problems including diabetes 
mellitus, type II, hyperlipidemia, coronary atherosclerosis, 
hypoglycemia, seasonal allergic rhinitis, and sleep apnea.  
They do not offer an opinion as to the Veteran's 
employability.  

The Veteran was afforded a VA examination for his diabetes in 
March 2006.  It was reported that the course had been stable 
and the Veteran was on oral medication.  He was also on a 
special diet.  It was specified that he was not restricted 
from strenuous activities.  There had been no episodes of 
hypoglycemic reactions or ketoacidosis.  There had been 
episodes of angina several times a week.  There were also 
visual floatera, but no visual impairment.  There were no 
other complications.  The Veteran was examined and laboratory 
studies were reviewed.  It was concluded that increased 
absenteeism affected his work.  The examiner expressed the 
opinion that there was no effect on the Veteran's usual daily 
activities.  

The report of the March 2006 VA heart examination recited a 
history of herbicide exposure, high blood pressure, 
hyperlipidemia, sleep apnea, and myocardial infarction.  He 
had an extensive coronary artery disease and history of 
angioplasty with stent placement.  He still complained of 
chest pain and shortness of breath.  He complained that his 
ability to walk was limited by pain in his right leg.  He 
reported that the pain began after angioplasty with stent 
placement.  Examination showed blood pressure and pulse to be 
within normal limits.  Heart sounds were normal.  The lower 
extremities had no pedal edema, cyanosis, or clubbing.  
Peripheral pulses were 3+ and equal.  A electrocardiogram had 
a normal sinus rhythm.  It revealed an old septal infarction 
with no acute changes.  Laboratory studies were normal.  A 
chest X-ray disclosed minimal degenerative changes in the 
spine but nothing unusual as far as the heart and great 
vessels were concerned.  An echocardiogram revealed an 
enlarged left atrium.  The valves and other structures were 
normal.  The estimated ejection fraction was 50 to 55 
percent.  A stress test was interpreted as consistent with 
7.0 METs.  The Veteran exhibited fair exercise tolerance and 
was limited by leg pain.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  The 
rating schedule provides a 30 percent rating when a workload 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope.  38 C.F.R. 
§ 4.104.  Activities that fall within this range include slow 
stair climbing, gardening, and shoveling light earth, 
skating, bicycling at a speed of 9 to 10 miles per hour, 
carpentry, and swimming.  See 62 Fed. Reg. 65210 (December 
11, 1997).  An ejection fraction over 50 percent would not 
result in a higher rating.  

In April 2006, private physician, A. E. C., M.D., gave the 
Veteran an adenosine cardiolite test.  The Veteran's history 
was reviewed.  His resting electrocardiogram was normal with 
a sinus rhythm.  Blood pressure was within normal limits.  
The procedure disclosed a very mild distal inferolateral 
ischemia consistent with known distal circumflex occlusion 
and a very small anteroseptal reperfusion abnormality with no 
definitive evidence of ischemia in the territory of the left 
anterior descending artery.  There was no evidence of 
restenosis at the stent sites.  The left ventricular ejection 
fraction was considered normal at 56 percent.  The diagnosis 
was coronary artery disease.  

The Veteran's claim for TDIU was received in August 2006.  He 
reported that he had completed one year of college.  He had 
last been employed by an alarm monitoring company from 1993 
to June 2006.  He held a position as general manager.  The 
Veteran submitted a letter from his employer stating that he 
was being terminated because he could not meet the demands of 
his job due to health reason.  Those health problems were not 
specified.  

The record contains VA clinical notes from September 2006 to 
June 2007.  These show treatment for the Veteran's heart 
disease and diabetes.  They do not reflect any restriction on 
activities due to the diabetes.  In January 2007, the Veteran 
gave a history of frequent angina attacks and said that he 
was unable to get a job because of them.  He complained of 
chest tightness and testing was recommended.  It was noted 
that he was taking medication for his diabetes and control 
had been good for the most part.  In April 2007, the Veteran 
asserted that angina 3 to 4 times a week caused him to stop 
working.  Cardiovascular findings were within normal limits.  
Heart sounds S1 an S2 were within normal limits.  The heart 
had a regular rate and rhythm.  There were no adventitious 
sounds.  The notes do not contain any medical opinions 
confirming the Veteran's assertion that his angina made him 
unemployable.  

The notes from heart specialist, Dr. A. E. C. follow the 
Veteran through March 2008.  A letter dated in December 2007 
states that the Veteran came in due to recent substernal 
chest discomfort.  All of his prior stents were found to be 
widely patent.  He had no significant atherosclerosis in his 
major epicardial coronaries, with the exception of an 
occluded distal circumflex which was unchanged.  He had good 
left ventricular function with an ejection fraction of 60 
percent.  The doctor concluded that there was no evidence of 
significant progressive atherosclerosis to account for the 
Veteran's symptoms.  He did have a very small first diagonal 
branch that was too small for stenting, which would not cause 
significant symptoms.  

In a message dated in March 2008, Dr. A. E. C. responded to 
the Veteran's inquiry as to the extent of his disability.  
The doctor agreed that the Veteran had significant coronary 
artery disease.  He had multiple stents in all 3 major 
coronary arteries.  All were widely patent.  There was an 
excellent left ventricular ejection fraction.  There were 
some occluded vessels which should not cause symptoms of a 
disabling nature.  There was a small, nonfixable block that 
should not cause significant symptoms.  Overall, the doctor 
was very pleased with the Veteran's current stability.  

The most recent letter from Dr. A. E. C. is dated in October 
2008.  It reviews the Veteran's history in detail.  The 
Veteran reported occasional substernal chest discomfort, 
although he had none since the last office visit in December.  
He had decreased his activities because of a ruptured disc in 
his lumbar spine 5 to 6 months ago.  That had curtailed his 
activities.  He had no exertional dyspnea with his activities 
of daily living.  He had no PND (paroxysmal nocturnal 
dyspnea), orthopnea, lower extremity edema, palpitations, 
tachycardia, syncope, or near-syncope.  Examination showed a 
normal blood pressure.  Generally, the Veteran was well 
developed, well nourished and healthy appearing, who appeared 
well with no increased work of breathing or chest discomfort 
during the examination.  His heart had a regular rate and 
rhythm, with a 1/2-6 systolic murmur at the left sternal 
border.  There were no gallops, rubs, or extrasystoles.  
Recent tests were reviewed.  The doctor emphasized the 
importance of 30 minutes of aerobic activities daily.  The 
doctor concluded that from a cardiac standpoint, the 
Veteran's status was essentially unchanged from where it was 
when he was receiving 100 percent benefits.  His status was 
considered to be quite stable, and had not changed.  Despite 
the Veteran's inquiry, the doctor did not say that the 
cardiovascular disease made the Veteran unemployable.  

VA clinical notes of March and April 2009 show the Veteran 
reported that his private physician had started him on 
insulin.  

The report of the April 2009 VA diabetes examination shows 
the Veteran reported a progressively worse course.  He was 
taking oral medication and insulin twice a day.  He was on a 
restricted diet.  Significantly, he was not restricted in his 
ability to perform strenuous activities.  He denied symptoms 
of peripheral vascular disease, neurovascular disease, 
peripheral neuropathy, diabetic neuropathy, skin disorders, 
gastrointestinal disorders, and genitourinary disorders.  He 
did report angina and progressive loss of vision.  Blood 
pressure was elevated and his heart rhythm was irregularly 
irregular.  There were no other abnormalities.  It was noted 
that the Veteran's usual occupation was office work and he 
was not currently employed due to all his medical problems.  

A VA heart examination was done in July 2009.  The claims 
file was reviewed.  The Veteran's medical history was 
summarized.  He required continuous medication.  He had 
symptoms of daily fatigue and weekly angina.  He had no 
syncope or dizziness.  He reported dyspnea on moderate 
exertion.  He said that he had fatigue daily and could not 
say if it was from his heart or other problems.  It was noted 
that some of his medications caused drowsiness and fatigue.  
Systolic blood pressure was slightly elevated.  The heart had 
a regularly irregular rhythm.  The first and second heart 
sounds were present.  Abnormal sounds were absent.  A stress 
test was provided.  The Veteran could only walk short 
distances due to his back problems and pain.  METs was 
difficult to assess as the Veteran's back pain inhibited most 
physical activities.  Given those restrictions METs would be 
4 to 5, but if the back problem could be eliminated, it was 
likely the estimated METs would be higher.  Previous tests 
were discussed and a current test disclosed an ejection 
fraction of 50 percent.  

The Veteran has nonservice-connected problems, particularly a 
back problem that significantly increases his disability 
picture.  The evidence of record also reflects that the 
Veteran underwent a right inguinal hernia repair in August 
2006, shortly following his ending date of employment.  
Thereafter, he continued to complain of inguinal and 
bilateral hip pain.  Compensation and TDIU may only be paid 
for service-connected disabilities.  38 C.F.R. § 4.14.  In 
this case, the Veteran's only service-connected disabilities 
are his diabetes mellitus and coronary artery disease.  
Together they are rated as 70 percent disabling.  That is a 
substantial disability.  After reviewing the evidence of 
record, the Board finds that the evidence does not support a 
finding that the Veteran's service-connected disabilities 
alone are of such severity as to preclude substantially 
gainful employment.  In making this decision, the Board 
concedes that the Veteran's service connected disabilities 
might preclude certain types of employment, however, there is 
no evidence that all forms of employment, particularly of a 
sedentary nature, are precluded by the Veteran's service-
connected disabilities.  As was noted in Van Hoose:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence that all, even sedentary, employment is precluded 
due solely to the Veteran's service-connected disabilities.  
A person with that extent of disability would be expected to 
miss a significant amount of time from work, might not 
qualify for promotions, and might not be able to do some jobs 
that he would otherwise be qualified for.  However, he would 
be able to do some types of work consistent with his 
education and experience.  The Veteran's education through 
the first year of college and experience as a manager qualify 
him for many kinds of light work at a desk or workbench.  

The diabetes mellitus requires medication and restricted 
diet, but does not require any restriction of activities.  It 
would not interfere with even strenuous work.  The service-
connected heart disease, by itself without the effects of the 
nonservice-connected back disorder, would result in METs in 
excess of 5.  As noted above, that is consistent with 
activities such as slow stair climbing, gardening, shoveling 
light earth, skating, bicycling at a speed of 9 to 10 miles 
per hour, carpentry, and swimming.  Thus, the service-
connected disabilities would not prevent the Veteran from 
getting to work or from doing light work at a desk or 
workbench.  Persons with one year of college routinely 
perform such clerical or sedentary tasks.  The Veteran has 
repeatedly asserted that his service-connected disabilities 
render him unemployable.  VA and private physicians have 
considered these claims but have not endorsed them.  When 
specifically asked, the Veteran's private physician side 
stepped the issue and emphasized that the Veteran's condition 
was stable.  It is significant that the private physician 
emphasized the need for at least 30 minutes of daily aerobic 
activity.  The private and VA medical reports and records in 
this case provide a preponderance of evidence that outweighs 
the Veteran's claims by a significant margin.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


